[The following is the opinion delivered.]
Daniels, J.
The plaintiffs in error were convicted of a misdemeanor committed by them as public officers by unlawfully and willfully removing an inspector of elections in the city of New York.
It was conceded upon the argument that the case was disposed of at the trial in conformity to the principles maintained by People v. Brooks, 1 Den. 457; People v. Bogart, 3 Park. 143, and that if those decisions are not to be overruled, the judgment should be affirmed. No reasons were urged upon' the consideration of this court for disregarding or overruling those authorities. It should, therefore, control its action by the principles they maintain. And for that reason the judgment should be affirmed.

Judgment affirmed.